Citation Nr: 1621881	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-44 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left inferior turbinate septoplasty and bilateral inferior turbinate cauterization performed by VA in November 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1988 to June 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  A claim for compensation under 38 U.S.C.A. § 1151 (West 2014), for residuals of a septoplasty and bilateral inferior turbinate cautery performed by VA in November 2006, was received in December 2007.  In March 2014, the Board remanded the issue on appeal for additional development.

In August 2013, the Veteran testified at a personal hearing at a VA RO in Oakland, California (Travel Board hearing) before a Veterans Law Judge.  A transcript of the hearing is of record.  The Veterans Law Judge who held the August 2013 hearing is no longer employed by the Board.  In response to August 2016 correspondence from VA, the Veteran indicated that he did not want a hearing before another Veterans Law Judge.  As such, the Board may proceed with adjudication of the issue on appeal, which includes consideration of the Veteran's hearing testimony.  Cf. Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Compensation under 38 U.S.C.A. § 1151

Initially, a September 2009 statement of the case indicates that VA medical opinions where obtained in October 2008 and December 2008 with respect to the claim for compensation under 38 U.S.C.A. § 1151 for residuals of a left inferior turbinate septoplasty and bilateral inferior turbinate cauterization.  While the December 2008 VA medical opinion report has been associated with the claims file, the October 2008 VA medical opinion report has not.  The September 2009 statement of the case is also the only reference to the October 2008 VA medical opinion report (it is not mentioned in the January 2009 rating decision).  The AOJ should take action to obtain a copy of the October 2008 VA medical opinion report and associate it with the claims file.  

Next, while VA treatment records note generally that consent for the septoplasty and bilateral inferior turbinate cauterization was obtained, the informed consent forms have not been associated with the claims file.  Pursuant to the March 2014 Board remand instructions, the AOJ was directed to obtain all informed consent documentation pertaining to the November 2006 surgical procedure.  Review of the evidence of record reflects that the signed consent forms have not been associated with the claims file nor has the AOJ made a formal finding that these records are unavailable and notified the Veteran of the same.  See 38 C.F.R. § 3.159(e) (2015).  

Additionally, pursuant to the March 2014 Board remand instructions, a VA examination was conducted in August 2014.  The August 2014 VA examiner noted that the medical records document a history of complaints regarding the Veteran's nasal septum deviation requiring left inferior septoplasty and bilateral inferior turbinate cauterization as well as preoperative and post-operative care reports and the Veteran's consent to adhere to requests.  The VA examiner noted that the Veteran's post-operative medical records note a stable condition and specifically references December 2006 and May 2007 VA treatment records.  The VA examiner opined that the "above evidences among other evidences suggest [sic] that the claimed condition is less likely a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault" on the part of VA in furnishing the November 2006 surgical procedure, or an event not reasonably foreseeable.

First, the Board finds that the August 2014 VA examiner's oblique reference to "other evidence" as the basis of the requested opinion frustrates the Board's ability to assess the adequacy of the medical opinion because it is unclear what "other evidence" the VA examiner has relied upon to form the basis of the opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

Next, some of the notations in the August 2014 VA examination report appear inherently contradictory - specifically, the VA examiner noted that the Veteran had diagnoses of allergic rhinitis and deviated nasal septum, status post septoplasty with residuals, but then noted no residuals whatsoever associated with the November 2006 surgery or any current sinus, nose, throat, larynx, or pharynx symptoms.  Despite the Board's remand instructions, the VA examiner did not address whether the Veteran's reports of nasal and throat problems described at the Board hearing were residuals of the November 2006 surgical procedure.  See also March 2009 notice of disagreement and November 2009 substantive appeal (on a VA Form 9) (in which the Veteran details symptoms he asserts are residuals of the November 2006 surgical procedure).  

The VA examiner also did not opine as to whether any additional disabilities from the November 2006 left inferior turbinate septoplasty and bilateral inferior turbinate cauterization were (1) due to the failure to exercise the degree of care that would be expected of a reasonable health care provider in performing the November 2006 surgical procedure, (2) a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided, or (3) a risk that a reasonable health care provided would have disclosed in the connection with the informed consent procedures for the surgery.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to whether any additional disabilities from the November 2006 left inferior turbinate septoplasty and bilateral inferior turbinate cauterization were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, were proximately caused by an event not reasonably foreseeable, or due to the failure to exercise the degree of care that would be expected of a reasonable health care provider in performing the November 2006 surgical procedure.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson,	 20 Vet. App. 79, 83-86 (2006)


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain a copy of the October 2008 VA medical opinion report discussed in the September 2009 statement of the case and associate it with the claims file.  If no such report is available, the claims file should be annotated to reflect that fact, and the Veteran and the representative should be notified.

2.  The AOJ should obtain and associate with the record all informed consent forms (including any written signed consent form(s)) from the November 2006 left inferior turbinate septoplasty and bilateral inferior turbinate cauterization.  If no consent form(s) (written or otherwise) can be located, this information should be documented and the Veteran and the representative should be notified of the same.

3.  Schedule a VA examination(s) (with a VA examiner other than the one who prepared the August 2014 VA examination report) to address the claimed residuals of a left inferior turbinate septoplasty and bilateral inferior turbinate cauterization performed by VA in November 2006.  Following a review of the claims file and examination of the Veteran, the VA examiner should offer the following opinions with supporting rationale: 

(a)  Did the Veteran sustain any additional disability either directly or through aggravation of any preexisting condition(s), that was proximately caused by the November 2006 left inferior turbinate septoplasty and bilateral inferior turbinate cauterization?  If so, identify any additional disability.  The VA examiner should note and discuss the Veteran's reports of nasal and throat problems stemming from the November 2006 surgery.

(b)  If there was additional disability following the November 2006 left inferior turbinate septoplasty and bilateral inferior turbinate cauterization, was it caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment in November 2006?  

(c)  If there was additional disability following the November 2006 left inferior turbinate septoplasty and bilateral inferior turbinate cauterization, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider when performing the surgery?

(d)  If there is additional disability following the November 2006 left inferior turbinate septoplasty and bilateral inferior turbinate cauterization, was the additional disability a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided?

(e) If there is additional disability following the November 2006 left inferior turbinate septoplasty and bilateral inferior turbinate cauterization, was the additional disability a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures? 

4.  Then, readjudicate the appeal.  If the issue on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




